Citation Nr: 0301699	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed hepatitis B.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1987 to December 
1987.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in July 2002.  



FINDINGS OF FACT

1.  The veteran's chronic hepatitis B is shown to have 
equivocally existed prior to service.  

2.  The pre-existing chronic hepatitis B is not shown to have 
undergone an increase in severity during the veteran's brief 
period of active service.  



CONCLUSION OF LAW

The veteran's hepatitis B, which clearly and unmistakably 
existed prior to service, is not due to a disease or injury 
that was aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim for 
service connection for hepatitis B.  

Moreover, the RO re-adjudicated the veteran's claim and the 
veteran's representative has had an opportunity to present 
argument to the Board subsequent to the adoption of the VCAA 
and its implementing regulations.  The veteran has been 
afforded an opportunity to provide testimony.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  




II.  Service Connection for Claimed Hepatitis B


A.  Factual Background 

On a "Report of Medical History" completed by the veteran in 
March 1987, the veteran reported having had jaundice or 
hepatitis.  The examiner noted "jaundice and hepatitis B in 
December 1986-no symptoms now."  

A careful review of service medical records dated in November 
1987 shows that the veteran tested positive for certain 
hepatitis antigens.  The assessment was that of chronic 
hepatitis, possibly active versus serum infection.  

A Report of Medical Examination for Medical Board purposes 
reflects that the veteran was found to have chronic hepatitis 
B.  It was noted that the veteran's condition might be a 
potential health risk to his shipmates and he should be 
discharged from naval service.  It was noted that, within 
days of beginning recruit training, the veteran had reported 
his history at the dental clinic.  

It was noted that testing had been positive for hepatitis B 
surface antigen and 'e' antigen and core antibody.  The 
Medical Board determined that the chronic hepatitis B existed 
prior to service and was not aggravated by service.  

The private medical records dated in October 2000 show 
diagnoses of a mild to moderate elevation in LFT's, which 
might be related to viral hepatitis versus fatty liver, 
versus multiple psychiatric medications; and positive 
hepatitis B surface antigen, but negative hepatitis B surface 
antibody.  

The statements from acquaintances of the veteran received in 
July 2001 reflect that the veteran had constant pain because 
of the hepatitis and that his condition appeared to be 
getting worse.  

The testimony of the veteran at a hearing in July 2002 was to 
the effect that he had no symptoms from hepatitis B in 
service.  The veteran indicated that the information about 
him having hepatitis might have come about from questions he 
was asked when he went to the dentist.  He also testified 
that he started having problems with hepatitis B about one 
year prior to the hearing.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).

In the instant case the physician conducting the pre-
enlistment examination noted "hepatitis B in December 1986-
no symptoms now." Even though the veteran was not competent 
to relate that he had been told he had hepatitis B, Crowe v. 
Brown, 7 Vet. App. 238 (1994), further medical testing in 
service revealed positive antigens for chronic hepatitis B 
within dates of the veteran beginning recruit training.  The 
Medical Board in service determined that the chronic 
hepatitis B existed prior to service.  There is no evidence 
to the contrary.  

Therefore, the Board finds that the veteran's chronic 
hepatitis B clearly and unmistakably existed prior to his 
period of service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.

In this case, the service medical records reflect only that 
the veteran exhibited a positive test result for a hepatitis 
B antigen shortly after he began recruit training.  There is 
no evidence of treatment for any symptoms associated with 
hepatitis B.  The records show that the veteran's chronic 
hepatitis B was asymptomatic.  In addition, the veteran 
testified at the recent hearing that he had not experienced 
symptoms associated with hepatitis B in service or until many 
years thereafter.  

The evidence shows that the veteran was discharged from 
service on the basis that his pre-existing hepatitis B posed 
a health risk to other shipmates.  More recent evidence 
indicates that it was not until 2001, many years after 
service, that the veteran began having problems with symptoms 
associated with hepatitis B.  The absence of treatment for a 
long period after service is evidence against a finding of 
aggravation.  Maxson v. West, 12 Vet App 453 (1999).  

Accordingly, the Board finds that the pre-existing chronic 
hepatitis B did not undergo an increase in severity during 
the brief period of service.  A further examination of the 
veteran would only serve to show that the veteran suffers 
from chronic hepatitis B.  Absent findings or assertions of 
an increase in severity in service, there is no reasonable 
possibility that an examination is needed to reach a decision 
in this appeal.  

In this regard, as a preponderance of the evidence is against 
the claim of service connection for hepatitis B, the benefit 
of the doubt cannot be favorably applied.  38 U.S.C.A. § 5107 
(West Supp. 2002).  



ORDER

Service connection for hepatitis B is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

